FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,       No. 08-50148
               v.                            D.C. No.
CHI MAK, aka Seal A; Jack Mak;           8:05-cr-00293-
Taichi Mak; Daichi Mak; Dazhi                 CJC-1
Mai,                                        OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Central District of California
       Cormac J. Carney, District Judge, Presiding

                  Argued and Submitted
           April 12, 2012—Pasadena, California

                    Filed June 21, 2012

    Before: Betty B. Fletcher, Andrew J. Kleinfeld, and
            Milan D. Smith, Jr., Circuit Judges.

           Opinion by Judge Milan D. Smith, Jr.




                           7371
7374                UNITED STATES v. MAK
                         COUNSEL

Sean K. Kennedy, Kurt Mayer (argued), Los Angeles, Cali-
fornia, for the defendant-appellant.

Andre Birotte, Jr., Denise D. Willett, Gregory W. Staples
(argued), Santa Ana, California, for the plaintiff-appellee.


                         OPINION

M. SMITH, Circuit Judge:

   Chi Mak (Mak) appeals his jury conviction of conspiring to
violate export control laws and attempting to export a defense
article to the People’s Republic of China, in violation of the
Arms Export Control Act (AECA), 22 U.S.C. § 2778, as
implemented by the International Traffic in Arms Regulations
(ITAR), 22 C.F.R. §§ 120-30. Following his conviction, Mak
moved for a new trial, challenging the Government’s failure
to timely disclose its intended use of a particular expert wit-
ness, and claiming that the AECA is unconstitutionally vague.
The district court denied Mak’s motion. Mak now appeals his
conviction, claiming violations of his rights under the First,
Fifth, and Sixth Amendments, and the Ex Post Facto Clause.

   We affirm the district court because: (1) the AECA and its
implementing regulations do not violate Mak’s First Amend-
ment rights since the AECA is substantially related to the pro-
tection of an important governmental interest; (2) the court’s
instructions to the jury concerning technical data did not vio-
late Mak’s Due Process rights because they expressly required
the Government to prove that the documents at issue are not
in the public domain; (3) the court’s instructions to the jury
on willfulness did not violate Mak’s Sixth Amendment rights
because they did not prevent the jury from fully deliberating
as to whether Mak acted willfully, as required by the AECA;
                    UNITED STATES v. MAK                    7375
and (4) the documents at issue were covered by the United
States Munitions List (USML) at the time Mak attempted to
export them and, therefore, his conviction does not violate the
Ex Post Facto Clause.

                 STATUTORY SCHEME

   The AECA regulates the export and import of “defense
articles” and “defense services” out of and into the United
States. 22 U.S.C. § 2778. Section 2778(a) of the AECA
authorizes the President: (1) to designate those defense arti-
cles and services to be included on the USML; (2) to require
licenses for the export of items on the USML; and (3) to pro-
mulgate regulations for the import and export of such items
on the USML. Id. The Directorate of Defense Trade Controls
(DDTC), within the United States Department of State, pro-
mulgates regulations under the AECA, known as ITAR. 22
C.F.R. § 120-30. ITAR defines the USML, which consists of
twenty-one categories of designated defense articles and ser-
vices that are subject to licensing controls under the AECA.
Id. at § 121.1. Unless an exception applies, ITAR requires a
license for the export of USML articles and related technical
data. 22 C.F.R. §§ 123-125.

   ITAR defines “technical data” as “[i]nformation . . . which
is required for the design, development, production, manufac-
ture, assembly, operation, repair, testing, maintenance or
modification of defense articles.” 22 C.F.R. § 120.10(a)(1).
This definition excludes any information in the “public
domain,” which is defined as follows:

    Public domain means information which is published
    and which is generally accessible or available to the
    public:

    (1) Through sales at newsstands and bookstores;
7376                UNITED STATES v. MAK
    (2) Through subscriptions which are available with-
    out restriction to any individual who desires to
    obtain or purchase the published information;

    (3) Through second class mailing privileges granted
    by the U.S. Government;

    (4) At libraries open to the public or from which the
    public can obtain documents;

    (5) Through patents available at any patent office;

    (6) Through unlimited distribution at a conference,
    meeting, seminar, trade show or exhibition, gener-
    ally accessible to the public, in the United States;

    (7) Through public release (i.e., unlimited distribu-
    tion) in any form (e.g., not necessarily in published
    form) after approval by the cognizant U.S. govern-
    ment department or agency (see also § 125.4(b)(13)
    of this subchapter);

    (8) Through fundamental research in science and
    engineering at accredited institutions of higher learn-
    ing in the U.S. where the resulting information is
    ordinarily published and shared broadly in the scien-
    tific community. Fundamental research is defined to
    mean basic and applied research in science and engi-
    neering where the resulting information is ordinarily
    published and shared broadly within the scientific
    community, as distinguished from research the
    results of which are restricted for proprietary reasons
    or specific U.S. Government access and dissemina-
    tion controls. University research will not be consid-
    ered fundamental research if:

       (i) The University or its researchers accept other
    restrictions on publication of scientific and technical
    information resulting from the project or activity, or
                     UNITED STATES v. MAK                  7377
       (ii) The research is funded by the U.S. Govern-
    ment and specific access and dissemination controls
    protecting information resulting from the research
    are applicable.

Id. at § 120.10(a)(5); Id. at § 120.11(a).

   The AECA provides that the State Department’s designa-
tion of items as defense articles “shall not be subject to judi-
cial review.” 22 U.S.C. § 2778(h). After an item is designated
on the USML, the AECA and ITAR require any person wish-
ing to export that item to apply for a license. 22 C.F.R.
§ 120.4 (requiring that license “[r]equests shall identify the
article or service, and include a history of this product’s
design, development, and use”). The denial of a license may
be appealed administratively. 22 C.F.R. § 120.4(e)-(g). Thus,
the elements of an export control violation under 22 U.S.C.
§ 2778 are as follows: the (1) willful (2) export or attempted
export (3) of articles listed on the USML (4) without a
license. Kuhali v. Reno, 266 F.3d 93, 104 (2d Cir. 2001).

   FACTUAL AND PROCEDURAL BACKGROUND

   Mak was a senior engineer for Power Paragon, Inc. (Para-
gon), a defense contractor in Anaheim, California, that
designs and manufactures electrical systems for U.S. Navy
combat ships and submarines. On October 28, 2005, Tai Mak,
Mak’s brother, and his sister-in-law, Fuk Li, were arrested at
the Los Angeles International Airport prior to boarding a
flight to Hong Kong. When they were arrested, the Govern-
ment seized a CD from their luggage. In addition to several
innocuous files, the CD contained three encrypted files Mak
had given to his brother containing export-controlled naval
technology, including documents authored by Mak regarding
the Quiet Electric Drive project (QED document), a project
intended to decrease the signature noise data emitted by U.S.
Navy submarines and warships—a submarine’s greatest vul-
nerability. The Government also discovered a second docu-
7378                 UNITED STATES v. MAK
ment authored by Mak, discussing solid-state power switches
(Solid State document).

   Both the QED document and the Solid State document per-
tained to technology used on U.S. Navy ships and submarines.
These documents fall under Category VI(g) of the USML,
which covers “[t]echnical data (as defined in § 120.10) . . .
directly related to the defense articles enumerated in para-
graphs (a) though (f) of this category.” 22 C.F.R.
§ 121.1(VI)(g). Paragraph (a) of Category VI lists
“[w]arships, amphibious warfare vessels, landing craft, mine
warfare vessels, patrol vessels and any vessels specifically
designed or modified for military purposes.” 22 C.F.R.
§ 121.1(VI)(a).

   Shortly after the arrests of Tai Mak and Fuk Li, the Gov-
ernment arrested Mak and his wife, Rebecca Chiu. Following
Mak’s arrest, the police conducted a search of his home,
where they discovered numerous other documents containing
protected military technology. Mak was indicted and ulti-
mately charged with five counts: one count of conspiracy to
violate the AECA, two counts of attempting to violate the
AECA (for the QED document and the Solid State document,
respectively), one count of operating as an agent of a foreign
government in the United States, and one count of lying to a
federal agent.

   Mak’s trial commenced on March 27, 2007. Prior to the
trial, the Government filed a motion in limine seeking to pre-
clude Mak from challenging the Secretary of State’s determi-
nation that the charged documents constituted “technical
data” on the ground that 22 U.S.C. § 2278(h) expressly pro-
hibits judicial review. In response, Mak conceded that the
DDTC’s determination was not reviewable. He argued,
instead, that the status of the documents as technical data, and
whether they fall within the public domain exception, was
also critical to the issue of his willfulness—that is, whether he
knowingly or intentionally violated a known legal duty not to
                    UNITED STATES v. MAK                     7379
export the documents. The trial court did not rule on the Gov-
ernment’s motion, but both parties proceeded to trial based on
the distinction between the Secretary’s determination and
Mak’s subjective belief regarding the status of the documents.

   At the close of trial, the jury was instructed as follows in
the Court’s Instruction 15:

       All technical data is subject to export control.
    Technical data is information required for the design,
    development, production, manufacture, assembly,
    operation, testing, or modification of defense arti-
    cles. Technical data does not include information in
    the public domain.

       You are instructed that the information in the
    Solid State document and the Q.E.D. document is
    required for the design, development, production,
    manufacture, assembly, operation, testing, or modifi-
    cation of defense articles. You must accept this fact
    as true, regardless of whether you heard any witness
    testify to the contrary.

The Court’s Instruction 16 reads as follows: “[t]he govern-
ment bears the burden of proving beyond a reasonable doubt
that the information contained in the Q.E.D. document and the
Solid State document was not in the public domain.”

  Regarding count two for the Solid State document, the
Court’s Instruction 19 directed:

    As mentioned, the Solid-State Document is informa-
    tion necessary for the design, development, produc-
    tion, manufacture, assembly, operation, testing or
    modification of defense articles. However, the Solid-
    State Document is not “technical data” if all the
    information contained in the document was in the
    public domain. The government must prove beyond
7380                 UNITED STATES v. MAK
    a reasonable doubt that information in the Solid-
    State Document was not in the public domain.

The Court’s Instruction 22 regarding the QED document was
the same as its Instruction 19, except that it substituted the
words “QED Document” for “Solid-State Document.”

   The Court’s Instruction 18 and Instruction 21 listed the ele-
ments of Count 2 (attempted export of the QED Document)
and Count 3 (attempted export of the Solid State Document),
including the following:

    In order for the defendant to be found guilty of this
    charge, the government must prove each of follow-
    ing elements beyond a reasonable doubt.

    First, information contained in the [charged docu-
    ment] is technical data.

    Second, the defendant intended to willfully export
    from the United States the [charged document] with-
    out obtaining a license from the Department of State
    to export the [charged document].

   The Court’s Instructions 20 and 23 addressed the specific
intent required for a defendant to violate the AECA. They
explained that the Government had the burden to prove
beyond a reasonable doubt that Mak acted willfully and that
“[a]n act is done willfully if done voluntarily and intentionally
with the purpose of violating a known legal duty.” Instruc-
tions 20 and 23 clarified that the Government was not
required to prove that “the defendant had read, was aware of,
or had consulted the specific regulations governing his activi-
ties,” and that in “making a determination of whether the
defendant had the requisite intent, [the jury] should consider
the totality of all relevant circumstances.” Mak objected to the
district court’s proposed Instructions 20 and 23 and counsel
engaged in a long discussion with the court regarding those
                     UNITED STATES v. MAK                    7381
instructions. Mak did not proffer proposed alternative lan-
guage, despite the court’s invitation to do so. Before the jury
was instructed, the court dismissed count four. On May 7,
2007, the jury found Mak guilty on all of the remaining
counts. On March 24, 2008, Mak was sentenced to 293
months in custody, to be followed by three years of super-
vised release.

   After the trial, Mak moved for a new trial on two grounds:
(1) the Government’s untimely disclosure of an expert witness
violated the disclosure requirements of Federal Rule of Crimi-
nal Procedure 16; and (2) the portion of the AECA under
which he was convicted was unconstitutionally vague. On
January 7, 2008, the district court denied Mak’s motion. Mak
timely appealed.

    JURISDICTION AND STANDARD OF REVIEW

  We have jurisdiction pursuant to 28 U.S.C. § 1291.

   We review the constitutionality of a statute as a matter of
law de novo. United States v. Sutcliffe, 505 F.3d 944, 953 (9th
Cir. 2007). We review the construction or interpretation of a
statute de novo. United States v. Norbury, 492 F.3d 1012,
1014 (9th Cir. 2007). However, constitutional issues not origi-
nally raised at trial are reviewed for plain error. United States
v. Santiago, 46 F.3d 885, 890 (9th Cir. 1995). Plain error
review involves four prongs: (1) there must be an error, (2)
“the legal error must be clear or obvious, rather than subject
to reasonable dispute,” (3) the error “must have affected the
appellant’s substantial rights, which in the ordinary case
means he must demonstrate that it affected the outcome of the
district court proceedings,” and (4) if the first three prongs are
satisfied, we have the discretion to remedy the error only if it
“seriously affects the fairness, integrity or public reputation of
the judicial proceedings.” Puckett v. United States, 556 U.S.
129, 135 (2009) (internal quotation marks omitted).
7382                 UNITED STATES v. MAK
   We review de novo whether the district court’s jury instruc-
tions misstated or omitted an element of the charged offense
and review the district court’s formulation of jury instructions
for abuse of discretion. United States v. Hofus, 598 F.3d 1171,
1174 (9th Cir. 2010), cert. denied, 131 S. Ct. 364 (2010). We
review de novo whether the jury instructions adequately cover
the defense’s theory of the case. United States v. Romm, 455
F.3d 990, 1002 (9th Cir. 2006). Federal Rule of Criminal Pro-
cedure 30(d) requires a defendant to “inform the court of the
specific objection and the grounds for the objection” before
the jury retires to deliberate. Fed. R. Crim. P. 30(d). Where
a defendant fails to object to the court’s instruction, review is
for plain error. Hofus, 598 F.3d at 1175.

   Ex post facto challenges are reviewed de novo. United
States v. Canon, 66 F.3d 1073, 1077 (9th Cir. 1995). How-
ever, an ex post facto claim raised for the first time on appeal
is reviewed for plain error. United States v. Baker, 10 F.3d
1374, 1394 (9th Cir. 1993), overruled on other grounds by
United States v. Nordby, 225 F.3d 1053 (9th Cir. 2000).

                        DISCUSSION

I.   First Amendment

   [1] Before weighing the merits of Mak’s First Amendment
claims, we must first address the standard of review for those
claims. Nowhere in Mak’s motion for a new trial, nor in his
supporting memorandum, does he cite the First Amendment.
He challenged only the broader constitutional issue of vague-
ness before the district court. Accordingly, while the Govern-
ment had some notice of Mak’s constitutional “vagueness”
claims, his First Amendment claims are raised for the first
time on appeal. Thus, we review Mak’s First Amendment
claims for plain error. Santiago, 46 F.3d at 890.

  “(G)eneral regulatory statutes, not intended to control the
content of speech but incidentally limiting its unfettered exer-
                     UNITED STATES v. MAK                  7383
cise, have not been regarded as the type of law the First or
Fourteenth Amendment forbade Congress or the States to
pass, when they have been found justified by subordinating
valid governmental interests, a prerequisite to constitutional-
ity which has necessarily involved a weighing of the govern-
mental interest involved.” Konigsberg v. State Bar, 366 U.S.
36, 50-51 (1961). To determine whether a restriction is
content-based, we must determine “whether the government
has adopted a regulation of speech ‘without reference to the
content of the regulated speech.’ ” Madsen v. Women’s
Health Ctr., Inc., 512 U.S. 753, 763 (1994) (quoting Ward v.
Rock Against Racism, 491 U.S. 781, 791 (1989)). “The princi-
pal inquiry in determining content neutrality . . . is whether
the government has adopted a regulation of speech because of
the message it conveys.” Ward, 491 U.S. at 791.

   If the Government restricts the dissemination of writing
based on content, then the Government’s regulation is subject
to strict scrutiny. Riley v. Nat’l Fed’n of the Blind of N.C.,
Inc., 487 U.S. 781, 790 (1988). A restriction that is not
content-based and only incidentally restricts expressive activ-
ity is subject to intermediate scrutiny. United States v.
O’Brien, 391 U.S. 367 (1968). “A content-neutral regulation
will be sustained under the First Amendment if it advances
important governmental interests unrelated to the suppression
of free speech and does not burden substantially more speech
than necessary to further those interests.” Turner Broad. Sys.,
Inc. v. FCC, 520 U.S. 180, 189 (1997).

   [2] Here, the AECA prohibits export without a license of
items on the USML without regard to content or viewpoint;
it was intended to authorize the President to control the import
and export of defense articles and defense services in “fur-
therance of world peace and the security and foreign policy of
the United States.” 22 U.S.C. § 2778(a)(1). Mak’s arguments
that the AECA and its implementing regulations are content-
based mistakenly focus on the nature of the content inciden-
tally restricted, and not the nature of the statute. Cf. Konigs-
7384                 UNITED STATES v. MAK
berg, 366 U.S. at 50-51. The purpose of the AECA does not
rest upon disagreement with the message conveyed. See gen-
erally Cohen v. California, 403 U.S. 15, 18-19 (1971). ITAR
defines the technical data based on its function and not its
viewpoint. See 22 C.F.R § 120.10(a)(1) (defining technical
data as information “required for the design, development,
production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles”). Accord-
ingly, we find that the AECA and its implementing regula-
tions are content-neutral.

   [3] Because the AECA and its implementing regulations
are content-neutral, we apply the intermediate scrutiny stan-
dard under O’Brien. 391 U.S. 367 (1968). The AECA and its
implementing regulations satisfy O’Brien because, together,
they substantially advance important governmental interests
unrelated to the suppression of expression. 391 U.S. at
376-77; see also Haig v. Agee, 453 U.S. 280, 307 (1981). We
have long-recognized the “unquestionable legitimacy” of the
Government’s important interest in regulating the interna-
tional dissemination of military information. United States v.
Edler Indus., Inc., 579 F.2d 516, 520, 522 (9th Cir. 1978); see
also United States v. Posey, 864 F.2d 1487, 1496 (9th Cir.
1989). The technical data regulations substantially advance
that interest, unrelated to the suppression of expression,
because they set forth clear procedures for seeking approval
for export licenses and policies for limiting USML-
designation. See 22 C.F.R § 120.10(a)(1), (3) (the determina-
tion of designation of articles or services turns on whether an
item is “specifically designed, developed, configured,
adapted, or modified for a military application, and has signif-
icant military or intelligence applicability such that control
under this subchapter is necessary”). Moreover, the restric-
tions do not burden speech more than is necessary to further
the Government’s interest. Indeed, ITAR makes a point to
specifically exclude numerous categories from designation,
such as general scientific, mathematical, or engineering
papers. See Holder v. Humanitarian Law Project, 130 S. Ct.
                    UNITED STATES v. MAK                     7385
2705, 2728-29 (2010) (upholding material support statute
against First Amendment challenge where the statute pro-
vided narrowing definitions to avoid infringing upon First
Amendment interests). Accordingly, guided by O’Brien, we
hold that the AECA and its implementing regulations with-
stand intermediate scrutiny because they substantially
advance the Government’s important interest in the regulation
of international dissemination of arms information. 391 U.S.
at 376-77.

   We note that we have repeatedly upheld the constitutional-
ity of the AECA, and its predecessor, the Mutual Security Act
(MSA), under the First Amendment. See United States v.
Posey, 864 F.2d 1487 (9th Cir. 1989); United States v. Edler
Indus., Inc., 579 F.2d 516, 520 (9th Cir. 1978). In Edler, we
held,

    [T]he federal government undeniably possesses the
    power to regulate the international arms traffic . . .
    As a necessary incident to the power to control arms
    export, the President is empowered to control the
    flow of information concerning the production and
    use of arms. The authority to regulate arms traffic
    would be of negligible practical value if it encom-
    passed only the exportation of particular military
    equipment but not the exportation of blueprints spec-
    ifying the construction of the very same equipment.

Edler, 579 F.2d at 520. We upheld the MSA because it was
substantially related to the Government’s strong interest in
controlling “the conduct of assisting foreign enterprises to
obtain military equipment and related technical expertise.” Id.
at 520-21. In Posey, we rejected a First Amendment challenge
to the AECA on the grounds that “national security concerns
may be more sharply implicated by the export abroad of mili-
tary data than by domestic disclosure of such data.” 864 F.2d
at 1496-97. We held that the Government could restrict the
flow of data on the USML, through the AECA, because of its
7386                 UNITED STATES v. MAK
strong, legitimate interest in regulating the export of military
information. Id.; see also Edler, 579 F.2d at 520.

   Mak contends that the AECA and its implementing regula-
tions violate the First Amendment both as a prior restraint and
for being unconstitutionally overbroad. We disagree. We have
repeatedly rejected First Amendment challenges to the
AECA, its implementing regulations, and its predecessor, the
MSA; Edler, 579 F.2d at 520, and Posey, 864 F.2d at 1496,
control. As Edler required, the AECA “delineate[s] narrowly
the scope of information subject to arms controls.” 579 F.2d
at 521. The AECA and ITAR specifically carve out excep-
tions to the law for the types of information that are subject
to the highest levels of First Amendment protection, for
example, published scholarly works. 22 C.F.R. § 120.11(a).
The AECA also satisfies Edler’s requirement that the defen-
dant “know or have reason to know that [the exported] infor-
mation is intended for the prohibited use” by requiring the
government to prove willfulness. See Edler, 579 F.2d at 521;
22 U.S.C. § 2778(c). Accordingly, we hold that under Edler
and Posey, the AECA and its implementing regulations sat-
isfy the requirements of First Amendment scrutiny. Posey,
864 F.2d at 1496; Edler, 579 F.2d at 520

II.    Technical Data Jury Instructions

  [4] Mak next challenges the jury instructions on “technical
data” on the ground that they relieved the Government of its
burden of proving that the documents did not fall within the
public domain. The Court’s Instructions 15, 16, 19 and 22
pertain to technical data and the public domain. Because Mak
objected to the jury instructions on the public domain at trial,
we review his challenge de novo. Hofus, 598 F.3d at 1174.

   The Court’s Instruction 15 told the jury that “all technical
data is subject to export control” and that “[t]echnical data is
information required for the design, development, production,
manufacture, assembly, operation, testing, or modification of
                      UNITED STATES v. MAK                    7387
defense articles.” The Court’s Instructions 15, 19, and 22
emphasized to the jury that “technical data” does not include
information in the public domain. The district court’s instruc-
tions made clear that the definition of technical data has two
parts: it is information which is (1) “required for the design,
development, production, manufacture, assembly, operation,
repair, testing, maintenance, or modification of defense arti-
cles;” that (2) does not fall in the public domain. 22 C.F.R.
§ 120.10(a)(1); 120.10(a)(5). From the court’s instructions, it
was clear that information in the public domain cannot consti-
tute “technical data.”

   [5] Mak contends that the district court’s instructions on
technical data constituted reversible error because the court’s
instructions removed from the jury’s consideration whether
the QED and Solid State documents were in the public
domain. Specifically, Mak contends that because the Court’s
Instructions 19 and 22 told the jury that the QED and Solid
State documents were information which was “required for
the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance, or modification of
defense articles,” the instructions relieved the Government of
its burden to prove the documents were not in the public
domain. We disagree with Mak’s circuitous logic. The techni-
cal data instructions clearly identified the two elements of
technical data, and then broke down the Government’s rela-
tive burdens concerning each element. The first element was
inclusive, describing the different types of information that
could qualify as technical data—“Information which is
required for the design, development, production, manufac-
ture, assembly, operation, repair, testing, maintenance, or
modification of defense articles.” The second element was
exclusive, disqualifying from the designation as technical data
any information that fell within the public domain. Because
the district court specifically instructed the jury that any infor-
mation in the public domain cannot be “technical data,” we
find that the district court did not err in its jury instructions
concerning technical data.
7388                    UNITED STATES v. MAK
III.   Jury Instructions and Deliberations on Willfulness

   Every criminal defendant has a constitutional right to a
“meaningful opportunity to present a complete defense.” Cali-
fornia v. Trombetta, 467 U.S. 479, 485 (1984); see also
United States v. Stever, 603 F.3d 747, 755 (9th Cir. 2010)
(grounding right to a meaningful defense in the Fifth and
Sixth Amendments). An accused can defend against a charge
that requires the Government to prove willfulness by present-
ing evidence that he did not voluntarily or intentionally vio-
late a known legal duty. Cheek v. United States, 498 U.S. 192,
202-03 (1991).

   [6] Mak contends that the district court deprived him of
full jury deliberations on willfulness on the following three
grounds: (1) the district court’s refusal to accept his proposed
jury instruction deprived him of his Sixth Amendment right
to present a complete defense; (2) the district court’s willful-
ness instruction deprived Mak of a jury determination as to
whether he voluntarily or intentionally violated a known legal
duty when he attempted to send the QED and Solid State doc-
uments to China; and (3) the district court erred in its failure
to instruct the jury on the basic marketing information and
general system descriptions exceptions to technical data. We
disagree, and we address each of Mak’s arguments in turn.

   We review for plain error Mak’s claim that the court’s
instructions deprived him of his Sixth Amendment right to a
meaningful defense.1 Santiago, 46 F.3d at 890. Specifically,
  1
    In the district court, Mak objected to the Court’s Instruction No. 23
only on the ground that it was argumentative. Mak did not object to the
instruction on the ground that it limited the jury’s consideration of evi-
dence suggesting that Mak did not believe the documents were technical
data. Nor did Mak object to the instruction on Sixth Amendment grounds.
Mak’s single “argumentative” objection was insufficient to put the court
on notice of his defense theory challenge or his constitutional challenge.
Indeed, after the final instruction was presented to Mak, he was even
                         UNITED STATES v. MAK                          7389
Mak contends that the district court erred when it rejected the
following proposed jury instruction:

     Information which is in the public domain does not
     constitute technical data and therefore is not subject
     to the export controls of the United States Munitions
     List. Even if you determine that any of the items at
     issue in Counts two, three or four were not in the
     Public Domain, you the jury must consider whether
     Mr. Chi Mak believed the items were in the Public
     Domain in order to determine whether he willfully
     and knowingly exported defense articles.

Although the court must instruct on a defense theory if it has
a basis in law and fact, “it is not reversible error to reject a
defendant’s proposed instruction on his theory of the case if
other instructions, in their entirety, adequately cover that
defense theory.” United States v. Mason, 902 F.2d 1434, 1438
(9th Cir. 1990).

   We find that the district court adequately instructed the jury
on Mak’s defense theory regarding specific intent. Specifi-
cally, in the Court’s Instructions 20 and 23, the court
informed the jury that the Government had the burden to
prove that Mak had acted “willfully” “with the purpose of
violating a known legal duty” in attempting to export the
QED and Solid State documents. In the same instructions, the
district court emphasized, however, that the Government was
not required to prove that “the defendant had read, was aware
of, or had consulted the specific regulations governing his
activities,” but rather, in its determination of intent, the jury

invited by the court to further supplement the instruction if he believed the
jury would need further direction on the definition of “violating a known
legal duty”—Mak failed to offer any supplemental instruction despite the
court’s invitation. Accordingly, we review his claim on appeal for plain
error. Hofus, 598 F.3d at 1175; see also United States v. Pineda-Doval,
614 F.3d 1019, 1025 (9th Cir. 2010).
7390                 UNITED STATES v. MAK
must consider “the totality of the circumstances.” Both
instructions directed the jury to deliberate on whether Mak
possessed the specific intent to violate the AECA. Because
Mak’s theory of the case was already reflected in the entirety
of the court’s other instructions, the court was not obligated
to accept Mak’s proposed instruction. Mason, 902 F.2d at
1438. Accordingly, we hold that the court’s instruction did
not prevent Mak from providing a meaningful defense.

   Mak did not raise his claim that the jury instructions
removed the issue of willfulness from the jury’s consideration
at trial; therefore we also review this challenge for plain error.
Hofus, 598 F.3d at 1175. Mak contends that the court violated
his right to a jury determination of his willfulness. We dis-
agree. Mak ignores the fact that the district court permitted
him to present defense witnesses (including experts and
Mak’s co-authors) who contended that the QED and Solid
State documents were not technical data, and to argue that the
evidence showed that the defendant did not believe the docu-
ments required an export license.

   [7] Mak also argues that the language of the court’s
instructions permitted the Government to make an improper
argument and did not allow him to effectively respond to that
argument. In closing argument, the prosecutor said: “[Mak’s
witnesses] tried hard to say that what we’re dealing with here,
in the QED document, is not technical data. You just heard
from the court that whatever those witnesses said, this is tech-
nical data.” Considered out of context, this appears to be an
objectionable and inaccurate characterization of the jury
instructions, which told the jurors that they had to accept that
the QED and Solid State documents contained information
“required for the design, development, production, manufac-
ture, assembly, operation, testing, or modification of defense
articles.” As we have noted, the court’s instructions did not
conclusively state that the information in the QED and Solid
State documents was “technical data.” However, the thrust of
the Government’s argument, in which that objectionable state-
                    UNITED STATES v. MAK                  7391
ment was made, concerned the credibility of Mak’s witnesses
who testified that they believed the information in the QED
document was either in the public domain or not related to
submarines. Specifically, the Government focused on Mak’s
failure to address the fact that the information in the QED
document was not disclosed in the most relevant patent—the
most likely way in which it would have fallen within the pub-
lic domain. The Government then explained that the QED
document plainly described, and sometimes even illustrated,
the submarine technology that served as the focus of the QED
project—clearly falling under Paragraph (a) of Category (VI)
of the USML. 22 C.F.R. § 121.1(VI)(a). These arguments
related to the Government’s claim that Mak must have known
that the QED document pertained to submarine technology
because just four days before he attempted to send the QED
document to China he had emailed another Paragon employee
about a submarine-related question for the QED project. The
Government thus argued that the jury should infer that Mak
knew the QED document was “technical data” because he
knew it related to the development of submarine technology.
The jury instructions on public domain and willfulness left
Mak free to argue that the evidence, including the testimony
of the witnesses he presented, did not support this inference.
The instructions did not remove the issue of Mak’s willful-
ness from the jury’s consideration, nor did they violate his
Sixth Amendment right to present a meaningful defense.

   [8] Even if Mak’s right to present a meaningful defense
was compromised, he cannot show the requisite prejudice
because there was overwhelming evidence that he knew his
actions were illegal. See United States v. Olano, 507 U.S. 725,
741 (1993) (defendant bears burden of showing that violation
would have affected the outcome of the proceedings under
third prong of plain error review). Indeed, there was ample
evidence of Mak’s extensive export compliance training and
knowledge, as well as evidence that he knew exactly what
was contained in the QED and Solid State documents.
Accordingly, we hold that the court did not plainly err in its
7392                 UNITED STATES v. MAK
instructions concerning willfulness, nor did it deprive Mak of
his Sixth Amendment right to present a meaningful defense.

   Finally, Mak challenges the district court’s failure to
instruct the jury on the general systems descriptions and basic
marketing information exceptions to technical data, under the
Sixth Amendment. This constitutional challenge was not
raised at the district court, nor did Mak proffer as a defense
at trial that the information in the charged documents was
generally-taught scientific information or basic marketing
information. Accordingly, we review his challenge for plain
error. Santiago, 46 F.3d at 890.

   Mak never proffered as a defense that the information in
the charged documents was generally-taught scientific infor-
mation or basic marketing information; therefore, the district
court was under no obligation to include the exceptions in its
instructions. United States v. Freter, 31 F.3d 783, 788 (9th
Cir. 1994). Moreover, the jury’s rejection of Mak’s public
domain argument demonstrates that the omission of the afore-
mentioned exceptions from the technical data instructions
could not have affected the outcome of the proceedings as
required under plain error review. Ultimately, Mak can nei-
ther show that the omission of this jury instruction clearly and
obviously deprived him of a defense, nor that it prejudiced his
substantial rights. Olano, 507 U.S. at 741. We hold that the
district court did not plainly err because the three exceptions
not included by the court are not elements of the offense, and
therefore are not requisite components of the jury instructions.

IV.    Ex Post Facto Clause

   Article I, Section 9, paragraph 3 of the United States Con-
stitution provides that “[n]o . . . ex post facto [l]aw shall be
enacted.” A law violates the Ex Post Facto Clause “only if it
criminalizes conduct that was not a crime when it was com-
mitted, increases the punishment for a crime beyond what it
was at the time the act was committed, or deprives a person
                     UNITED STATES v. MAK                  7393
of a defense available at the time the act was committed.”
Rise v. Oregon, 59 F.3d 1556, 1562 (9th Cir. 1995).

   [9] Mak raises his Ex Post Facto Clause claim for the first
time on appeal, so we review it for plain error. Baker, 10 F.3d
at 1394. Mak argues that his prosecution and imprisonment
violated the Ex Post Facto Clause because the Solid State and
QED documents were certified as “technical data” on the
USML between eight and eleven months, respectively, after
he was arrested. Mak argues the documents only became
criminally sanctionable because of the technical data certifica-
tion secured by the Government after he was arrested, and
therefore his prosecution violated the Ex Post Facto Clause.

   [10] Mak’s argument is unpersuasive because he assumes
that technical data is not included on the USML until it is cer-
tified. This is incorrect. The USML consists of a wide array
of categories of defense articles and technology that are not
certified in subcategories, nor need they be. The USML does
not list particular documents because so many qualifying doc-
uments exist. Indeed, it would likely be impossible for the
USML to be continuously updated with every new technology
and every permutation of existing technology. The Govern-
ment’s certification in this case served only to confirm that
the documents were covered by the USML at the time of the
offense. The QED and Solid State documents were clearly
covered by the USML at the time of Mak’s arrest and convic-
tion because they directly related to “[w]arships, amphibious
warfare vessels, landing craft, mine warfare vessels, patrol
vessels and any vessels specifically designed or modified for
military purposes.” 22 C.F.R. § 121.1(VI)(a). Accordingly,
because the documents fell within a category included by the
USML at the time of the offense, his prosecution and convic-
tion does not violate the Ex Post Facto Clause.

                       CONCLUSION

  For the foregoing reasons, we AFFIRM Mak’s conviction.